Citation Nr: 0409297	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
narrowing of the left knee.

2.  Entitlement to service connection for bilateral upper leg 
disorders, also described as thigh pain.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for 
patellofemoral narrowing of the left knee, bilateral upper 
leg disorders, tinnitus, hearing loss, and a back disability.

The veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in July 2003.  A transcript of that 
hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) requires VA to advise claimants of 
the evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  VA has elaborated on these obligations by 
adopting a regulation providing that it will tell claimants 
to supply relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2003).  

The Court has held that the notice requirements of the VCAA 
are not met unless VA can point to a specific document in the 
claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not yet received this notice.

Moreover, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Even before adoption of the VCAA, the United States Court of 
Appeals for Veterans Claims (Court) had held that the duty to 
assist claimants with the development of their claims 
included affording medical examinations that considered a 
veteran's prior medical examinations and treatment.  Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).

The veteran contends that he has a current back disability 
due to an in-service back injury.

The veteran's service medical records show complaints of back 
pain.  The veteran has not been afforded a VA examination.  
An examination is necessary to determine if the veteran has a 
current back disability, and if so, the etiology of the 
disability. 

Accordingly, this case is returned to the RO for the 
following action: 

1.  The RO should send the veteran and 
his representative a VCAA notice letter 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b).  The RO should take the 
necessary steps to obtain relevant 
records identified by the veteran in 
response to the VCAA notice. 

2.  The veteran should be scheduled for 
musculoskeletal examination to assess the 
nature and extent of his back disability.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that a 
current back disability is related to 
disease or injury during the veteran's 
period of service, including the episode 
of back plain.  The examiner should 
provide a rationale for the opinion.

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
veteran's claims.  If the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

